Dear Judge Grisbaum,
This office is in receipt of your opinion request in which you ask whether the funds provided under LSA-R.S. 13:352(C) may be used by the court to purchase dental insurance coverage for all employees of the court, including judges.
LSA-R.S. 13:352(C) provides:
     From the fees collected by each clerk, he shall pay the premiums on the fidelity bonds required under R.S. 13:351.  The balance shall be retained and may be expended for the purchase of stationary, books, furniture, equipment, and other expenses in the operation of the court and the clerk's office, as directed by the court.
In Opinion 77-644, this office interpreted R.S. 13:352(C) to allow broad discretion to the court in the expenditure of these funds for the purpose of buying into the Louisiana State Employee's Retirement System on behalf of an employee of the court, "as such can be considered an expense in the operation of the court."
LSA-R.S. 16:16(B), which provides a similar discretionary fund applicable to district attorneys, reads:
     A. In all criminal cases over which the district attorney's office has jurisdiction, there shall be taxed as costs against every defendant who is convicted after trial or after he pleads guilty or who forfeits his bond a nonrefundable sum of ten dollars, which shall be in addition to all other fines, costs, and forfeitures lawfully imposed.
     B.  The sums collected under Subsection A of this Section shall be remitted monthly by the clerk of court's office to the office of the district attorney of the judicial district to be used at his discretion in defraying expenses of his office. (Emphasis added.)
In Opinion 91-347, this office interpreted LSA-R.S. 16:16(B) to allow the district attorney's office to pay the health insurance premiums of its employees.  In our opinion this broad view applies to the purchase of dental insurance for court employees under LSA-R.S. 13:352(C).
Therefore, so long as the premiums are paid in full on the fidelity bonds as mandated by LSA-R.S. 13:352 and 13:351, the remaining balance may be used by the court to purchase dental insurance for its employees, including judges.
I trust this adequately addresses your concerns.  Should you require further assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
Date Received: February 7, 1996
Date Released: March 1, 1996
CARLOS M. FINALET ASSISTANT ATTORNEY GENERAL